IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 11, 2008
                                     No. 07-40135
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

OSCAR ALCALA-ARREDONDO

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:06-CR-1304-2


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Oscar Alcala-Arredondo (Alcala) was convicted by a jury of conspiring to
possess with intent to distribute over five kilograms of cocaine and of possessing
with intent to distribute over five kilograms of cocaine. On appeal, he asserts
that the district court abused its discretion by admitting into evidence a report
culled from the Treasury Enforcement Communication System (TECS). Alcala
asserts that the report was inadmissible because it was created in anticipation
of the criminal trial. Because he did not challenge the report on this ground


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-40135

below, we review for plain error. See United States v. Olano, 507 U.S. 725, 731-
37 (1993). Alcala cannot establish error by the district court because the license
plate data was originally gathered in the ordinary course of business as part of
a general information-gathering procedure. See United States v. Puente, 826
F.2d 1415, 1418 (5th Cir. 1987).
      Alcala contends that in order to offer computer business or public records,
the Government had to meet a “heightened showing” for admissibility by
establishing the original source of the computer program and detailing testing
procedures used to ensure the accuracy and reliability of input control.
“Circumstances relating to the identity or competency of the preparer are
relevant only to the weight of the evidence, not to its admissibility.” United
States v. Gremillion, 464 F.2d 901, 907 (5th Cir. 1972)(upholding admission of
evidence under 28 U.S.C. § 1732).
      Alcala asserts that the admission of the evidence without corroborating
testimony rendered the evidence inadmissible. Any absence of corroboration
affects the weight that the evidence should receive, rather than its admissibility.
See United States v. Garcia Abrego, 141 F.3d 142, 176 (5th Cir. 1998)(FED.
R. EVID. 404(b) evidence). The district court did not abuse its discretion by
admitting the TECS report into evidence. See United States v. Lopez-Moreno,
420 F.3d 420, 437 (5th Cir. 2005).       The judgment of the district court is
AFFIRMED.




                                        2